      Case 4:20-cr-06002-SAB      ECF No. 101   filed 04/17/20   PageID.358 Page 1 of 7




1                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


2                                                                      Apr 17, 2020
                                                                           SEAN F. MCAVOY, CLERK
3                          UNITED STATES DISTRICT COURT

4                        EASTERN DISTRICT OF WASHINGTON

5    UNITED STATES OF AMERICA,                      No. 4:20-CR-06002-SAB-1

6                         Plaintiff,                ORDER FOLLOWING
                                                    ARRAIGNMENT ON
7    vs.                                            SUPERSEDING INDICTMENT
                                                    AND DENYING DEFENDANT’S
8    JOSE MARIA LOPEZ ORDUNO,                       MOTION TO REOPEN
                                                    DETENTION HEARING
9                         Defendant.
                                                    ECF Nos. 83, 84
10

11         On Tuesday, April 14, 2020, Defendant was arraigned based on the

12   Superseding Indictment (ECF No. 54). With his consent, Defendant appeared by

13   video from the Benton County Jail represented by Assistant Federal Defender

14   Jeremy Sporn and assisted by federal court-certified interpreter Cristina Perez-

15   Lopez. Assistant United States Attorney Stephanie Van Marter represented the

16   United States.

17         Defendant was advised of, and acknowledged the charges against him and

18   the penalties he faces.

19         Defendant was advised of, and acknowledge Defendant’s rights.

20         Defendant pled not guilty.



     ORDER - 1
      Case 4:20-cr-06002-SAB     ECF No. 101     filed 04/17/20   PageID.359 Page 2 of 7




1          The Court appointed counsel to represent Defendant (ECF No. 7) and

2    ordered Defendant detained (ECF No. 17) in previous orders.

3          Defendant now moves this Court to reopen detention and consider

4    conditions of release based on changed circumstances relating to the current public

5    health crisis and a new proposed release address (ECF No. 83). The United States

6    opposes the motion (ECF No. 90). The Court reopened the detention hearing to

7    consider Defendant’s additional proffers and arguments of counsel. 18 U.S.C. §

8    3142(f).

9          The Court considered the parties’ briefing (ECF Nos. 83, 90-91), arguments,

10   and proffers, the prior detention order (ECF No. 17), and the pretrial services

11   reports (ECF Nos. 5, 15, 94), and evaluated the four factors outlined in 18 U.S.C. §

12   3142(g) to decide whether there were conditions of release that would reasonably

13   assure Defendant’s appearance in court and the safety of the community: (1) the

14   nature and circumstances of the offense; (2) the weight of evidence against

15   Defendant; (3) the history and characteristics of Defendant; and (4) the nature and

16   seriousness of the danger Defendant would present to the community if released.

17   Based on the nature of the charges, there is a presumption of detention in this case.

18   The Court finds that these factors, as set forth orally by the Court, weigh in favor

19   of Defendant’s continued detention pending trial.

20



     ORDER - 2
      Case 4:20-cr-06002-SAB     ECF No. 101     filed 04/17/20   PageID.360 Page 3 of 7




1          Defendant is charged with conspiracy and possession with intent to

2    distribute methamphetamine and with possession of stolen firearms. The United

3    States made a lengthy proffer at Defendant’s initial detention hearing, which the

4    Court incorporates in relevant part here. The United States proffered that, on

5    December 17, 2019, Defendant was subject to a traffic stop while driving a vehicle

6    registered to his codefendant/girlfriend after law enforcement received information

7    from a confidential witness who identified Defendant as a drug dealer; that a

8    search warrant was obtained for the vehicle which, when executed, revealed

9    methamphetamine, cocaine, $2,500 in cash, a ledger containing records of

10   transactions, and three firearms, two of which were determined to be stolen and

11   two of which were concealed in a sock taped to the driver’s side of the vehicle; and

12   that narcotics, one of the firearms, and the drug ledger were discovered inside a

13   backpack which also contained Defendant’s identification. It was further proffered

14   that on December 18, 2019, a subsequent execution of a search warrant for

15   Defendant’s motel room revealed methamphetamine, heroin, fentanyl, additional

16   firearms, and ammunition and multiple magazines for various firearms. The

17   United States proffered that Defendant’s codefendant/girlfriend continued

18   collecting drug debts on his behalf after his arrest. Additionally, the United States

19   proffered new information to the Court. The United States proffered that in late

20   December 2019, Defendant utilized other inmates’ PIN numbers to call co-



     ORDER - 3
      Case 4:20-cr-06002-SAB      ECF No. 101     filed 04/17/20   PageID.361 Page 4 of 7




1    conspirators from custody and order, through coded language, a drive-by shooting

2    of the home of an individual who owes him a drug debt. The United States

3    submitted translated transcripts of the jail calls and police reports indicating that

4    the shooting was executed as directed by Defendant. The allegations against

5    Defendant are serious and the combination of firearms and controlled substances is

6    indicative of potential danger to the community if Defendant were to be released.

7    The Court’s concerns as to potential dangerousness are heightened in light of the

8    new allegations and supportive evidence that, while in custody, Defendant ordered

9    a drive-by shooting of a drug debtor, using practices indicative of deceit and

10   manipulation. The Court notes that the risk of nonappearance is heightened in this

11   case due to the adverse immigration consequences that would flow if Defendant

12   were to be convicted of the charges.

13         The weight of the evidence is the least important factor and Defendant is

14   entitled to a presumption of innocence. Based on the United States’ proffer, which

15   includes evidence seized from search warrants, statements by confidential sources,

16   and copies of jail calls made by Defendant, the weight of the evidence is

17   sufficiently strong to give the Court concern to the dangerousness and risk of

18   nonappearance.

19         Turning to his history and characteristics, Defendant is 24 years old, was

20   born in Mexico, and is a Mexican citizen. He resided in Mexico until he was 18



     ORDER - 4
         Case 4:20-cr-06002-SAB   ECF No. 101   filed 04/17/20   PageID.362 Page 5 of 7




1    years old, when he relocated to the United States. Defendant maintains strong ties

2    to Mexico; his father continues to reside there, and Defendant has frequent

3    telephonic contact with him. Additionally, prior to his arrest, a family member

4    reported that Defendant traveled to Mexico each year to visit family. Defendant

5    does not have substantial ties to any community within the United States; in his six

6    years in the United States, he has resided in several cities in Washington and Utah.

7    He has a sister who lives in Nogales, Arizona and a brother who lives in North

8    Carolina. He also has two daughters 1 from previous relationships and a

9    stepdaughter with codefendant/girlfriend. Prior to his arrest, Defendant was

10   residing in a motel in Quincy, Washington with his codefendant/girlfriend and was

11   unemployed. Defendant is a legal permanent resident in the United States; his

12   girlfriend/codefendant does not have legal status. As noted supra, Defendant’s

13   status, in light of the charges he faces and the adverse immigration consequences

14   that would result if he were to be convicted, heightens his risk of nonappearance.

15   Defendant has no known criminal history in the United States.

16

17

18   1
         Due to incongruity between Defendant’s cousin’s report (ECF No. 15 at 2) and

19   Defendant’s brief (ECF No. 83 at 4), it remains unclear whether one of

20   Defendant’s daughters resides in Mexico.



     ORDER - 5
      Case 4:20-cr-06002-SAB      ECF No. 101     filed 04/17/20   PageID.363 Page 6 of 7




1          If released, Defendant proposes residing in Pasco, Washington with his

2    cousin and his cousin’s family. Defense counsel proffers there are no firearms at

3    the residence and neither adult has a criminal record; and that, unlike the previous

4    proposed release address, this new address is in the Tri-Cities area, which would

5    allow the Defendant to be nearby for court appearances. Though more stable than

6    his previously proposed release address, the Court finds that this fact alone does

7    not adequately mitigate its concerns as to dangerousness and risk of

8    nonappearance. Defendant also argues that the current public health crisis, and the

9    particular risks the virus poses to those in jail, weigh in favor of his release on

10   conditions. While the Court considers the risks of contracting and transmitting

11   COVID-19 in its analysis, in this case, the Court finds such risks are outweighed

12   by the potential danger to the community and risk of nonappearance posed by

13   Defendant if released.

14         On balance, based on Defendant’s ties to Mexico, limited connection to any

15   community in the United States, and heightened incentive to flee caused by the

16   adverse immigration consequences that would result if Defendant were to be

17   convicted, along with the seriousness of the allegations against him, including the

18   new allegations indicative of deceit and violence, the Court finds that the

19   presumption of detention has not been rebutted and that no conditions or

20



     ORDER - 6
      Case 4:20-cr-06002-SAB      ECF No. 101    filed 04/17/20   PageID.364 Page 7 of 7




1    combination of conditions can be crafted to reasonably assure the appearance of

2    Defendant as required and the safety of the community.

3          Accordingly; IT IS HEREBY ORDERED:

4          1.     Defendant’s Motion to Expedite (ECF No. 84) is GRANTED.

5          2.     Defendant’s Motion to Reopen Detention Hearing (ECF No. 83) is

6    DENIED. Defendant shall remain held in detention pending disposition of this

7    case or until further order of the court.

8          3.     If Defendant seeks review of this Order pursuant to 18 U.S.C. §

9    3145(b), attorney for Defendant shall file a written motion for revocation or

10   amendment of this Order within ten (10) days before the district judge to whom

11   this case is assigned and note it for hearing at the earliest possible date. Both

12   parties are responsible to ensure the motion is determined promptly.

13         4.     The Court directs the parties to review the Local Criminal Rules

14   governing discovery and other issues in this case.

15   http://www.waed.uscourts.gov/court-info/local-rules-and-orders/general-orders.

16         5.     Defendant is bound over to Judge Bastian for future proceedings.

17      DATED April 17, 2020.

18                                s/Mary K. Dimke
                                  MARY K. DIMKE
19                       UNITED STATES MAGISTRATE JUDGE

20



     ORDER - 7
